Case 1:19-cv-24233-JJO Document 9 Entered on FLSD Docket 11/15/2019 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                                                     Case No. 1:19-cv-24233-UU
 MERCEDES GUINAND-DAO,

        Plaintiff,

 v.

 BAPTIST HEALTH OF SOUTH
 FLORIDA, INC.,

       Defendant.
 ___________________________________/

           PLAINTIFF’S NOTICE OF STRIKING DOCKET ENTRIES 7 AND 8

        Plaintiff, MERCEDES GUINAND-DAO, by and through her undersigned attorney, files

 her Notice of Striking Docket Entries 7 and 8 and states the following:

        1. Inadvertently, the Summons filed on November 5, 2019, reflected the incorrect case

            number; Docket Number 7.

        2. The Summons issued on November 6, 2019, reflected the incorrect case number;

            Docket Number 8.

        3. Plaintiff, MERCEDES GUINAND-DAO, strikes Docket Number 7 and 8.

            Dated this 15th day of November, 2019.

                                                      Respectfully Submitted,

                                                      /s/ April S. Goodwin
                                                      APRIL S. GOODWIN, ESQ.
                                                      FLORIDA BAR NO: 0502537
                                                      The Goodwin Firm
                                                      801 West Bay Dr. Suite 705
                                                      Largo, FL 33770
                                                      Attorney for Plaintiff
                                                      Phone: (727) 316-5333
                                                      E-mail: april@goodwin-firm.com




                                            Page 1 of 1
